DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 09/17/2021.

Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanislaw et al. (US 2018/0027085), in view of Ramamurthy (US 10,516,687).

obtaining a webpage request from an in-app browser of an application of a user device (130, Figs. 2-3; ¶0007, “Most native mobile applications launch a browser instance "in app" or cause a browser to open a new browser window with the URL in question in the browser”; ¶0017, “receiving, by at least one processor of the processor-based system, a Web page request for a Web page from a first client processor-based system”; ¶0018, “Receiving a Web page request for a Web page may include receiving a Web page request”; ¶0222, “causes the client to open an instance of a Web browser and send a Web page request 2018 to the Web server 2002”), wherein the webpage request is configured to request a webpage or a portion thereof from a server (Fig. 20; ¶0222, “causes the client to open an instance of a Web browser and send a Web page request 2018 to the Web server 2002”), 
identifying that the webpage request has no valid referral information (Abstract, “detection of dark social traffic may include analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter”; ¶0006, “a mobile application ("app") of some social networking Web sites do not pass referrer information, so that traffic therefrom will appear in Web analytics tools as "direct" or "no referrer.”; ¶0011, “analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter which indicates the Web address is not generic”); and 
based on the webpage request, determining artificial referral information of the webpage request, wherein the artificial referral information indicates a referral source of the webpage request (Abstract, “Such detection of dark social traffic may include analyzing a Web address included in a Web page request…Metadata present in a Web page request may be analyzed to determine the referrer source”; ¶0011, “such detection of dark social traffic includes analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter which indicates the Web address is not generic, and is therefore unlikely to have been typed into an address bar of a Web browser”; ¶0012, metadata present in a Web page request is analyzed to determine the particular referrer source”; ¶0014; ¶0016, “determine whether the data indicative of the Web address of the first Web page includes at least one Urchin Traffic Monitor (UTM) parameter. The Web page request may include metadata which identifies information”; ¶0018; ¶0234, “the Web server may analyze the received metadata in the Web page request to identify a social channel as a referral source for the Web page request”). 

It is noted that Stanislaw discloses metadata, present in a Web page request, may correspond to the claimed user-agent field (Abstract, “Metadata present in a Web page request may be analyzed to determine the referrer source”; ¶0012, “metadata present in a Web page request is analyzed to determine the particular referrer source”; ¶0014, “the received metadata to identify a social channel as a referral source for the Web page request”; ¶0016, “The Web page request may include metadata which identifies information”), and Stanislaw further discloses based on the metadata of the webpage request, determining artificial referral information of the webpage request, wherein the artificial referral information indicates a referral source of the webpage request (Abstract, “Such detection of dark social traffic may include analyzing a Web address included in a Web page request…Metadata present in a Web page request may be analyzed to determine the referrer source”; ¶0011, “such detection of dark social traffic includes analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter; ¶0012, metadata present in a Web page request is analyzed to determine the particular referrer source”; ¶0014; ¶0016, “determine whether the data indicative of the Web address of the first Web page includes at least one Urchin Traffic Monitor (UTM) parameter. The Web page request may include metadata which identifies information”; ¶0018; ¶0020, “The Web page request may include metadata which identifies information regarding the client processor-based system, and the at least one processor: may analyze the received metadata to identify a social channel as a referral source for the Web page request”; ¶0234, “the Web server may analyze the received metadata in the Web page request to identify a social channel as a referral source for the Web page request”). Stanislaw does not specifically disclose the webpage request comprises a user-agent field. 
However, Ramamurthy discloses the webpage request comprises a user-agent field (col. 7, line 44 – col. 8, line 2, “the value of a referrer field included in each request”; col. 10, line 59 – col. 11, line 30, “the referrer field is the HTTP referrer header field”), and based on the user-agent field of the webpage request, determining artificial referral information of the webpage request (Fig. 4; col. 7, line 44 – col. 8, line 2; col. 10, line 59 – col. 11, line 30, “The requests can in some instances include 

As to claim 2, Stanislaw discloses the method of claim 1, wherein the artificial referral information indicates that the referral source is associated with the application (¶0012, metadata present in a Web page request is analyzed to determine the particular referrer source”; ¶0016, “The Web page request may include metadata which identifies information”; ¶0234, “the Web server may analyze the received metadata in the Web page request to identify a social channel as a referral source for the Web page request. As discussed above, some applications, such as Facebook.RTM., Twitter.RTM., etc., may include metadata which may be analyzed to identify that the Web page request was initiated by the application”). 

As to claim 3, Stanislaw discloses the method of claim 1, wherein the artificial referral information indicates that the referral source is associated with a source webpage that is rendered prior to rendering the webpage (¶0014, “the received metadata to identify a social channel as a referral source for the Web page request”; ¶0020, “received metadata to identify a social channel as a referral source for the Web 

As to claim 6, Stanislaw discloses the method of claim 1, wherein said determining the artificial referral information comprises obtaining an identifier of the referral source from the referral source, and utilizing the identifier to determine the artificial referral information (¶0020, “identifies information regarding the client processor-based system, and the at least one processor: may analyze the received metadata to identify a social channel as a referral source for the Web page request”; ¶0234). 

As to claim 7, Stanislaw discloses the method of claim 1, wherein said determining the artificial referral information comprises monitoring user activities of a user of the user device, and estimating a probable referral source comprising the referral source based on the user activities (Abstract, “Such detection of dark social traffic may include analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter, which provides an indication that the Web page request emanated from a social share rather than direct traffic”; ¶0010, “a large percentage (estimated as, e.g., 70%) of what is currently perceived as "direct traffic" is actually "dark social" traffic… a wife may text her husband a link with information about a concert she would like to attend. As another example, a group of friends on a group email chain may share links to content about their favorite sports team…”; ¶0018, “Receiving a Web page request 

As to claim 8, Stanislaw discloses the method of claim 1, wherein said determining the artificial referral information comprises monitoring a list of active sources of the webpage, and estimating a probable referral source based on the list (¶0014, “determining whether the data indicative of the Web address of the first Web page includes at least one Urchin Traffic Monitor (UTM) parameter… analyzing, by the at least one processor of the processor-based system, the received metadata to identify a social channel as a referral source for the Web page request”; ¶0016).

As to claim 9, Stanislaw discloses the method of claim 1, wherein said determining the artificial referral information comprises utilizing a trained classifier to correlate between at least one field of the webpage request and the referral source, wherein said determining the artificial referral information comprises utilizing a result of the trained classifier in case a confidence score of the result complies with a confidence threshold (Figs. 16-19; ¶0166, “rank column or field 420 which indicate a relative rank or position of users with respect to one another”; ¶0183; ¶0187; ¶0198; ¶0205).

As to claim 10, Stanislaw discloses the method of claim 1 comprising retaining the artificial referral information in a database, and training a classifier to determine artificial referral information of user traffic based on referral information of similar user traffic as indicated by the database, wherein the similar user traffic is determined based on a similarity criteria (¶0008, “Thus, such traffic appears as direct traffic even though it would more appropriately be classified as social traffic”; ¶0062; ¶0084, “The tracking server computer 124 implements one or more databases or other logical data constructs to store the information contained in a digital package 138”; ¶0224, “responsive to receiving the Web page request 2018, the Web server 2002 or a tracking server may analyze the Web page request to determine that the Web page request should be classified as social traffic”).

As to claim 11, Stanislaw discloses the method of claim 1, wherein the in-app browser comprises a link to the webpage, wherein the webpage request is generated upon a user selection of the link (130, Figs. 2-3; ¶0007, “Most native mobile applications launch a browser instance "in app" or cause a browser to open a new browser window with the URL in question in the browser”; ¶0017, “receiving, by at least one processor of the processor-based system, a Web page request for a Web page from a first client processor-based system”; ¶0018, “Receiving a Web page request for a Web page may include receiving a Web page request”; ¶0222, “causes the client to open an instance of a Web browser and send a Web page request 2018 to the Web server 2002”).

As to claim 12, Stanislaw discloses the method of claim 1, wherein said determining that the value of the referral information is invalid comprises identifying that the value cannot be used to determine the referral source of the webpage request (Abstract, “detection of dark social traffic may include analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter”; ¶0006, “a mobile application ("app") of some social networking Web sites do not pass referrer information, so that traffic therefrom will appear in Web analytics tools as "direct" or "no referrer.”; ¶0011, “analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter which indicates the Web address is not generic”).

As to claim 14, Stanislaw discloses the method of claim 1 further comprising: inserting an intermediate content page to a browsing history of the user device, wherein said inserting comprises placing the intermediate content page in a location of the history that is prior to the webpage and adjacently thereto, thereby causing the intermediate content page to be displayed in response to a return command (¶0055, “cookies”; ¶0121, “The particular user identifier may be read from a storage medium, for example, a cookie associated with the Web page on the client device”). 

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Stanislaw discloses a request header of a Hypertext Transfer Protocol (HTTP) packet (¶0104). 

wherein said identifying that the webpage request has no valid referral information comprises determining that a Hypertext Transfer Protocol (HTTP) header of the webpage request lacks a Referrer request header or that the Referrer request header comprises a value that cannot be used to determine the referral source of the webpage request (Abstract, “detection of dark social traffic may include analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter”; ¶0006, “a mobile application ("app") of some social networking Web sites do not pass referrer information, so that traffic therefrom will appear in Web analytics tools as "direct" or "no referrer.”; ¶0011, “analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter which indicates the Web address is not generic”). 

As to claim 17, it is rejected for the same reasons set forth in claim 1 above. In addition, Stanislaw discloses a computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor (Fig. 5; ¶0016-¶0018).

As to claim 18, Stanislaw discloses the computer program product of claim 17, wherein the instructions, when read by the processor, cause the processor to: obtain a return command instructing to return from the webpage to a previous webpage; and cause an intermediate content page to be displayed in response to the return command, instead of the previous webpage, wherein, upon receiving a second return command, causing the previous webpage to be displayed to the user (It is noted that return command would be made by clicking a “back” button on the web browser to return to a previously viewed web page).

As to claim 20, it is rejected for the same reasons set forth in claim 1 above. In addition, Stanislaw discloses a system comprising a processor and coupled memory (Fig. 5; ¶0016-¶0018).

Claims 4, 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanislaw et al. (US 2018/0027085), Ramamurthy (US 10,516,687), further in view of Toub et al. (US 2009/0132481).

As to claims 4, 5, 13 and 19, Stanislaw does not specifically disclose utilizing a library to convert the user-agent field to conversion information indicating the referral source; normalizing the conversion information to provide a unified representation of the referral source, thereby obtaining the artificial referral information; modifying a response to the webpage request based on the artificial referral information, wherein the response comprises serving the webpage to the user device; and an organic User Experience (UX) that matches the UX of the application. However, Toub discloses utilizing a library to convert the user-agent field to conversion information indicating the referral source (¶0003, “altering web site content based upon information contained in a referring page”; ¶0008, “an HTTP_REFERER header to identify the referring page normalizing the conversion information to provide a unified representation of the referral source, thereby obtaining the artificial referral information (¶0003, “A request to access a web page is received from a referring web page. The source of the referral request is determined, such as by accessing the HTTP_REFERER header of the HTTP request for the web page”; ¶0024; ¶0026, “representing usage of an HTTP_REFERER header to identify the referring page and infer why a particular web page was requested, and alter the rendering of the particular web page”; ¶0033); modifying a response to the webpage request based on the artificial referral information, wherein the response comprises serving the webpage to the user device (¶0003, “altering web site content based upon information contained in a referring page”; ¶0008, “an HTTP_REFERER header to identify the referring page and infer why a particular web page was requested, and alter the rendering of the particular web page”; ¶0025, “The analysis results are then used to alter the web page if an alteration is determined to be appropriate (stage 108)”); and an organic User Experience (UX) that matches the UX of the application (¶0004, “a user experience on a web site can be personalized based upon analysis of content on a referring web page”; ¶0015, “an analysis of a referring page for personalizing a user's experience throughout a web site”; ¶0021). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stanislaw to include utilizing a library to convert the user-agent field to conversion information indicating the referral source; 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(1)	Applicant asserts that The cited art fails to teach or suggest "based on the user-agent field of the webpage request, determining artificial referral information of the webpage request, wherein the artificial referral information indicates a referral source of the webpage request".
Examiner respectfully disagrees. Stanislaw discloses metadata, present in a Web page request, may correspond to the claimed user-agent field (Abstract, “Metadata present in a Web page request may be analyzed to determine the referrer source”; ¶0012, “metadata present in a Web page request is analyzed to determine the particular referrer source…a user agent string, which is a piece of metadata captured by web logs that provides information regarding a user's device and/or browser. Social channels which provide such a user agent string embed network-specific identifiers in  Stanislaw further discloses based on the metadata of the webpage request, determining artificial referral information of the webpage request, wherein the artificial referral information indicates a referral source of the webpage request (Abstract, “Such detection of dark social traffic may include analyzing a Web address included in a Web page request…Metadata present in a Web page request may be analyzed to determine the referrer source”; ¶0011, “such detection of dark social traffic includes analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter; ¶0012, metadata present in a Web page request is analyzed to determine the particular referrer source”; ¶0014; ¶0016, “determine whether the data indicative of the Web address of the first Web page includes at least one Urchin Traffic Monitor (UTM) parameter. The Web page request may include metadata which identifies information”; ¶0018; ¶0020, “The Web page request may include metadata which identifies information regarding the client processor-based system, and the at least one processor: may analyze the received metadata to identify a social channel as a referral source for the Web page request”; ¶0234, “the Web server may analyze the received metadata in the Web page request to identify a social channel as a referral source for the Web page request”), Stanislaw does not specifically disclose based on the user-agent field of the webpage request, determining artificial referral information of the webpage request. 
In addition, Ramamurthy discloses the webpage request comprises a user-agent field (col. 7, line 44 – col. 8, line 2, “e.g., the URIs of requested content), as well as the value of a referrer field included in each request”; col. 10, line 59 – col. 11, line 30, “the referrer field is the HTTP referrer header field”), and based on the user-agent field of the webpage request, determining artificial referral information of the webpage request (Fig. 4; col. 7, line 44 – col. 8, line 2; col. 10, line 59 – col. 11, line 30, “The requests can in some instances include information indicating a referral source for the request. This information is generally included at a location referred herein as a "referrer field…”; col. 11, line 57- col. 12, line 40).
(2) 	Applicant asserts that “The cited art fails to teach or suggest "said determining the artificial referral information comprises monitoring user activities of a user of the user device, and estimating a probable referral source comprising the referral source based on the user activities"
	Examiner respectfully disagrees. Stanislaw discloses tracking server (124, Fig. 4) and data sharing server (128, Fig. 4) that are configured to determine the artificial referral information comprises monitoring user activities of a user of the user device (i.e., it is performed by the tracking server), and estimating a probable referral source comprising the referral source based on the user activities (Abstract, “Such detection of dark social traffic may include analyzing a Web address included in a Web page request to determine whether the Web address (e.g., URL) includes at least one tracking parameter, which provides an indication that the Web page request emanated from a social share rather than direct traffic”; ¶0010, “a large percentage (estimated as, e.g., 70%) of what is currently perceived as "direct traffic" is actually "dark social" traffic…a wife may text her husband a link with information about a concert she would like to 
(3)	Applicant asserts that “The cited art fails to teach or suggest "wherein said determining the artificial referral information comprises utilizing a trained classifier to correlate between at least one field of the webpage request and the referral source, wherein said determining the artificial referral information comprises utilizing a result of the trained classifier in case a confidence score of the result complies with a confidence threshold".
Examiner respectfully disagrees. Stanislaw discloses Web analytics tools and tracking server (124, Fig. 4) that are used to perform determining the artificial referral information comprises utilizing a trained classifier to correlate between at least one field of the webpage request and the referral source, wherein said determining the artificial referral information comprises utilizing a result of the trained classifier in case a confidence score of the result complies with a confidence threshold (Abstract, “analyze dark social traffic, which traffic was previously designated as "direct traffic" by Web analytics tools…such traffic appears as direct traffic even though it would more appropriately be classified as social traffic”; ¶0004, “Web analytics is the measurement, collection, analysis and reporting of Web data (e.g., traffic)”; ¶0005-¶0007; ¶0008, 
(4)	Applicant asserts that “The cited art fails to teach or suggest "inserting an intermediate content page to a browsing history of the user device, wherein said inserting comprises placing the intermediate content page in a location of the history that is prior to the webpage and adjacently thereto, thereby causing the intermediate content page to be displayed in response to a return command”.
Examiner respectfully disagrees. It is noted that a set of rules may govern handling the browser back and forward buttons. When an agent interacts with content in an HTML iframe by clicking on the edit button from a detail page, the HTML "src" element of the HTML iframe changes from the detail to edit page. That change may be .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        December 4, 2021